Hall, J.
1. Where to the foreclosure of a chattel mortgage a plea was filed, alleging “that the agreement to pay the sum of eighty five dollars, menlioned in the mortgage, -was usurious, in that the goods sold by plaintiff in fi. fa. to defendant were worth, at cash prices, only the sum of fifty dollars, and that the sum of thirty five dollars was charged as credit on said sum, and amounted to more than one hundred per cent per annum,” this was insufficient as a plea of usury, and was properly stricken on demurrer. It failed to show any contract for a cash price or for extending the time or forbearing to collect for a greater rate of interest than the law allows. Code, §§2051 and cit., 2057.
2. A stipulation in a mortgage that, if the mortgagor failed to pay promptly, the mortgagee might take possession of the property and sell it at either public or private sale, did not restrict the enforcement of the mortgage to that method or deprive the mortgagee of the remedy given by law. .The agreement merely conferred a cumulative remedy, and a demand for the property was not necessary as a condition precedent to foreclosure.
Judgment affirmed.